Dismissed and Memorandum Opinion filed January 23, 2014.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-13-01092-CR

                     MELVIN RICHARDSON, Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 182nd District Court
                           Harris County, Texas
                       Trial Court Cause No. 1384516

                MEMORANDUM                     OPINION


      Appellant was convicted of the offense of aggravated assault with a deadly
weapon and sentenced on October 23, 2013, to confinement for two years in the
Institutional Division of the Texas Department of Criminal Justice. No timely
motion for new trial was filed. Appellant’s pro se notice of appeal was not filed
until December 4, 2013.
      A defendant’s notice of appeal must be filed within thirty days after an
appealable order is entered when the defendant has not filed a motion for new trial.
See Tex. R. App. P. 26.2(a)(1). Although we may grant an extension of time to file
a notice of appeal, it must be filed in the trial court within fifteen days after the
deadline for filing the notice of appeal and, within that same fifteen-day period, the
party must file an extension motion in the appellate court. See Tex. R. A pp. P.
26.3(a), (b). Otherwise, we do not have authority to grant an extension of time to
file the notice of appeal. See Olivo v. State, 918 S.W.2d 519, 522–4 (Tex. Crim.
App. 1996). The notice of appeal was filed within the fifteen-day period, but no
extension of time to file the notice of appeal was filed.

      A notice of appeal which complies with the requirements of Rule 26 is
essential to vest the court of appeals with jurisdiction. Slaton v. State, 981 S.W.2d
208, 210 (Tex. Crim. App. 1998). If an appeal is not timely perfected, a court of
appeals does not obtain jurisdiction to address the merits of the appeal. Under
those circumstances it can take no action other than to dismiss the appeal. Id.

      Accordingly, the appeal is ordered dismissed.



                                       PER CURIAM



Panel consists of Chief Justice Frost and Justices Jamison and Wise.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                           2